﻿Allow me at the outset, Sir, to convey to you, on behalf of the delegation of Egypt and on my own behalf, our sincere congratulations upon your assumption of the presidency of the General Assembly at the current session. Through you, I also congratulate your Sisterly country, the Kingdom of Saudi Arabia, with which Egypt has strong ties and firm bunds.
I have full confidence that with your renowned ability and experience you will guide the deliberations of this session in a manner that will allow it to address the problems of the world in harmony with the prevailing new spirit and in a manner conducive to serious dialogue and the achievement of the desired consensus towards laying the foundations of a new world.
I avail myself of this opportunity also to pay tribute to your predecessor, Mr. Guido de Marco, Foreign Minister of Malta, President of the forty-fifth session of the General assembly, for his excellent conduct of that session's business. During that session, the United Nations witnessed one of the most productive periods in its work in terms both of performance and achievement.
With the accession of new Members to the membership of the United Nations, our Organization has taken another important step on the road to universality, a goal we have all striven for since the Organization's establishment. It is with hope and optimism that we look forward to the contributions and positive participation of the new Members, which will undoubtedly enrich our collective work. From this rostrum, the delegation of Egypt would like to express its warmest congratulations to all these States.
This year's session is being held at a time when the international Organization has reached the middle of its fifth decade. During that time, it has witnessed moments of victory and moments of defeat. It has seen moments when the great hopes of the vision of a new secure world have been realized. It has also lived through moments of frustration and repeated failure to attain the noble objectives of the United Nations Charter, which were consecrated as a basis for a new life for peoples and nations. In the lives of peoples and nations there are moments and events which constitute decisive turning-points. He may fall to grasp the essence of such events because of their overwhelming magnitude. What has happened, and continues to happen, in our international life from not long ago until now represents, by any objective criterion, the emergence of a new pattern of relations which will undoubtedly reflect upon the work, structure and performance of the United Nations.
The world we see today is moving closer to that great vision of the founding Members, to that vision of the peoples of the United Nations when they declared their determination to save succeeding generations from the scourge of war and to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, and in the equal rights of men and women and of nations large and small.
The report the Secretary-General presented to this session reinforces our faith in the potential and ability of the United Nations system to move the world to new levels of peace, stability and security for all, to take the world to a stage where it would reaffirm, through the United Nations, the provisions of the Charter - probably for the first time in its history - by using the machinery of collective security to deter aggression and to restore international peace and security, thus allowing the United Nations to be a model and provide terms of reference for us all in our adherence to international legitimacy in all situations and in all conflicts, whatever their locations and their backgrounds may be.
The peoples and nations have paid a heavy price over 50 years of trial and effort to ensure that the vision expressed by the founding Members in San Francisco was not an unrealistic dream but rather an achievable, legitimate human wish. The only things that prevented that vision from coming into being were the chains and shackles which reined in the freedoms of the individual and the peoples. Those bonds chained human creative abilities. In a few months, the thought, the practice and the very systems of totalitarianism collapsed. The waves of intellectual, political and economic freedom are on the rise, and racist regimes and discriminatory practices shall retreat so that development may prevail among peoples in every corner of our planet.
Egypt, that ancient country as old as history itself, which saw the dawn of human civilization and on whose land the creative energy of mankind was first released, early sensed the winds of change. It was among the first States to foresee the new changes and, in fact, to predict and contribute to them. As a founding member of the world order in which we live today, Egypt will contribute, with an open mind and an enlightened sense of history, to the establishment of the new world. Egypt will do so just as it contributed, during the decades of its leading role in the Non-Aligned Movement, to the search for a world free of the cold war and of polarization and division, a world in which the freedoms of individuals and peoples would reign supreme.
The world we envisage through the eyes of our age-old civilization and our modern-day hopes is a world in which democracy and human rights would prevail, a world based on the equality of rights and responsibilities and on equal participation in decision-making. The new order for which we are working is not the sole responsibility of any one State or group of States. Rather, it is the responsibility of one and all. North and South, East and West, and must be to the benefit of all and protect the rights of all.
This, in our opinion, necessitates that the peoples and the States of the world take their stand on the right side of history: a stand on the side of justice, legitimacy and the rule of law, which are indispensable for laying
the foundations of peace security and stability. The reawakening which we are witnessing in the world around us strongly expresses the aspirations of peoples to assert their identities and to exercise their national rights, and the search for new standards in political life that would achieve what is right and just for all peoples without distinction or discrimination. Human rights and the rights of peoples transcend colour, race, and religious belief. They are not the monopoly of a certain nation nor are they the exclusive property of any one people. This is precisely what should be the meaning of the new world order whose features are evolving.
The practical expression of this reawakening lies in a concerted international effort to lay the foundations of peace in places where it has not yet been achieved; in the Middle East, South Africa, Afghanistan, Cyprus, Western Sahara, Cambodia and other areas of tension. Fortunately, persistent efforts are being exerted towards achieving settlements.
The Middle East has witnessed during the last few months and continues to witness persistent and serious efforts to advance the peace process from the stage of consultation to that of negotiation. There is no doubt that this is a sensitive stage: it needs patience, vision, and the ability to overcome obstacles, eliminate hurdles and dispel doubts. Moreover, it requires that all demonstrate sincere political will and good faith, which will chart a course and allow freedom of action. It is important to me, in this regard, to commend the initiative of the United States, launched by President Bush, to convene a Middle East peace conference, in the framework of which direct negotiations would be held on the basis of Security Council resolutions 242 (1967) and 338 (1973), and the principle of land for peace.
With the recent major International developments, the Arab-Israeli conflict, with the Palestinian question at its core, has entered a new phase. The world is moving towards the settlement of disputes through dialogue and negotiation based on respect for international legitimacy, the principles of international law and the provisions of the Charter. The world is also showing greater respect for the will of peoples which yearn for freedom, independence.
In this regard, Egypt considers the recent decisions of the Palestinian National Council an important step on the road to peace. They constitute a positive contribution by the representative of the Palestinian people to the current peace process. The importance of such a contribution is very clear in view of the Palestinians' being a principal party in that process.
We aspire to create a favourable climate free from threats to the future of the settlement of the conflict. In all honesty and with a sense of responsibility, we affirm that the continuation of or the persistence in undertaking measures that destroy confidence and sow despair will only lead to a continuation of the vicious circle for years to come, hence exacerbating the causes of instability. During such a period the causes of instability will be further exacerbated. The whole Middle East will thus continue to be a hotbed of perpetual tension and confrontation.
Hence, persistence in the policy and practice of the constructing settlements in the occupied Arab and Palestinian territories, including Al-Quds and the Golan Heights, has a negative effect on the prospects for peace, as it attempts to entrench an illegal fait accompli that constitutes a violation of law and legitimacy.
Israel's persistence in pursuing its settlement policies will result in a shattering of the principle of "land for peace", as well as violating the letter and spirit of Security Council resolution 242 (1967), thus undermining international legitimacy. President Hosni Mubarak's initiative called for a halt in the building of settlements in exchange for a halt of the Arab economic boycott measures. This initiative still stands, and today I reaffirm it.
Sincere progress towards peace would necessitate, first and foremost, the immediate cessation of these policies and practices and the undertaking of measures that would restore the shaken confidence of all parties, so that the peace process can start in a favourable atmosphere. We have reached a decisive moment that now requires firm political will and courage. He call upon all to back the convening of the peace conference and the negotiations that will take place in its framework. We urge all to support the principle of "land for peace", and the right to self-determination of the Palestinian people and the security of all parties.
The will of the world, which backed, defended and imposed international legitimacy during the Gulf crisis, is called upon to fully understand all the dimensions of the situation in the Middle East in order to place it in its proper perspective within the context of the movement of today's world towards justice and legitimacy.
We have drawn many lessons from the Gulf crisis, not the least of which is that economic interdependence is closely linked to security interdependence and that security should be taken seriously in the context of global and regional legitimacy. On this premise, eight Arab countries have agreed, in the framework of the Damascus Declaration, on a specific mutual-security
arrangement among the Gulf States, Egypt and Syria. This arrangement is based on the instruments of joint Arab action and aims to lay the foundations of security on a cherished part of Arab land, on new bases of consensus and understanding, and on the firm determination to prevent the recurrence of what happened when Iraq invaded Kuwait. This grave error, which was a blow to the Arab system, also had serious repercussions on the international system. In this context, we reaffirm that the security of the Gulf region is part of Arab security, and that Arab security is part of international security.
It is imperative to affirm and uphold the integration and interdependence of regional and international legitimacies. Today's world is different from that of yesterday. It is actively on the march towards new wider and developing horizons. It is impossible, while this is the case, for a particular region to remain cocooned and to continue marching at a different pace, or to be isolated from world reality, burying its head in the sand, believing that it can remain secure from accountability and questioning.

On the other hand, the issue of security is closely linked with that of arms control and disarmament. This is a global endeavour with regional dimensions. As to the Middle East, the elimination of weapons of mass destruction is of prime importance. In this context, I reaffirm Egypt's initiative, declared by President Hosni Mubarak, for the elimination of weapons of mass destruction, and especially nuclear weapons, from the region.
The elimination of weapons of mass destruction, the ideal formula for the security of the whole region, cannot be achieved but through an integrated, comprehensive framework applicable to all without exception or distinction. Such a framework must correct imbalances and eliminate quantitative and qualitative differences.
We are aware that historic successes in the field of disarmament were not achieved until the political environment was changed. Confrontation has been turned into dialogue, conflict into cooperation and suspicion into trust. Our region has its specific characteristics and its own political reality, which we cannot overlook but ought to change with responsible action by all parties without exception. The first such responsible action, which will constitute a sound step towards confidence-building, is the accession by Israel to the Nuclear Non-Proliferation Treaty, and the full placing of all her nuclear installations under a safeguard regime.
The historic step, declared by President Bush a few days ago, of the United States' decision to relinquish her short-range nuclear weapons deserves our appreciation and welcome, both for its significance and for its far-reaching effects on efforts for arms control and disarmament, as well as for the strong impetus it gives to the new world order. Egypt feels satisfied that this initiative is receiving positive responses on the international level, and hopes that it may generate positive reaction on the regional level as well, with respect to non-proliferation of nuclear weapons, especially in such areas of conflict as the Middle East.
The success and effectiveness of our Organization in laying the foundations of political settlements in Africa, Asia, Central America and even Europe were based on historic reconciliation between the parties, founded upon respect for the principles of international law, human rights, democracy, dialogue, negotiation, accommodation, and the utilization of the means of peaceful settlement of disputes- We cannot overlook the fact that the settlement of these disputes evolved, in no small measure, from the emergence of healthy democratic practices and the elimination of the odious differences resulting from racial discrimination. In this respect, we call upon South Africa to abolish, totally and unequivocally, apartheid and all its pillars, so that healthy and proper relations be established with South Africa and the international community may consider lifting the sanctions imposed upon the country.
If we truly wish to lay equitable foundations for tomorrow's world, the international community is called upon today to carry out a comprehensive review - conducted in a spirit of realism, dialogue, and shared responsibility - of international economic conditions. There is a need for a coordinated collective effort to arrive at a general framework for macroeconomic policies to restore balanced growth to the world economy and to revitalize development in the developing countries. The aim must be to ensure the full and active participation of the third world as a full partner, with equal rights and responsibilities, in the establishment of the new world order.
In order to achieve this, we must not lose sight of certain fundamental considerations. First, Africa, which constitutes a quarter of the world's land mass and whose population will represent one fifth of the world population by the end of this century, is facing an extremely serious situation, the consequences of which will go beyond the continent itself. History will not absolve us if we enter the twenty-first century with a continent of such great potential as Africa continuing to languish under the burdens of backwardness and poverty, with millions of its children dying of hunger and malnutrition. However prosperous some parts of our world may be, it will remain a poor world as long as Africa and other parts remain poor.
It is our hope that a full sense of this responsibility will be reflected in our review and appraisal of the United Rations Programme of Action for African Economic Recovery and Development during this session. The Secretary-General's report provides a good basis for action in this regard. With the help of the data, information and suggestions it contains, we hope it will be possible to arrive at viable solutions that will enable Africa to embark on the road leading out of the abyss of underdevelopment and poverty.
Secondly, the international economic system is going to witness major changes emerging from the formation of large economic groupings in the North and the modest attempts at building regional economic groupings in the South, in addition to the dramatic changes taking place in Eastern Europe and the Soviet Union. At the same time, the largest part of the third world languishes under the burden of debt. It lacks technical and financial resources. It suffers from the imbalance of economic structures and from social disturbances, the deterioration of the rates of development, and the unjust terms of international trade. All this makes the world market as a whole more fragile. A biased view of the world economy threatens the onset of imbalances, the dangerous potential consequences of which make it incumbent upon the international community as a whole to show political will and adopt responsible economic policies to cure its ailing sections and save the healthy parts from infection.
Thirdly, human rights have become a basic issue on the international agenda. There is no disagreement today between developing and developed countries on the need for respect for human rights both domestically and internationally or on the obligation of States to ensure the basic freedoms of the individual, regardless of country of origin, race, religious faith or political affiliation. Yet human rights cannot be addressed in isolation from people's daily living conditions. This brings to the fore the direct link between human rights and socio-economic development. A balance must be struck between these two sides of the equation in a context encompassing international relations as a whole.
Fourthly, the problems of the environment, which are of global dimensions, should be solved through international cooperation within a balanced framework that takes into account the requirements of development in the developing countries and ensures that any measures to protect the global environment support the socio-economic development process of the developing countries. We hope that the United Nations Conference on Environment and Development, to be held in Brazil in 1992, will mark the beginning of a comprehensive international effort and a joint programme of action for the protection of the environment and the achievement of development.
The achievement of development in all its dimensions would be incomplete without adequate attention to human development, primarily in the field of child care and the implementation of the Universal Declaration of the World Summit for Children.
If the new world order is to achieve political and economic stability, it must be founded upon close interaction between the developing world on the one hand, with its capabilities, potentials, resources, and rich historical heritage, and the developed world on the other, with all its achievements, contributions, experience and major scientific endeavours. This interaction must be a balanced and equal process in which the development of both sides goes hand in hand, their steps are harmonized, and their interests equally guaranteed.
From this perspective, based on the interdependence and integration of international relations, Egypt submits its approach towards a framework relating to the developed and developing world in terms of their objectives, issues and interests. First, Egypt calls for the establishment of a common forum that would group under its aegis the Non-Aligned Movement and all the developing countries, known as the Group of 77, for their commonality of interest and the closeness of their objectives and priorities. This forum would represent a new unified movement for all the nations of the world in the emerging order of this last decade of the twentieth Century.
Secondly, Egypt calls for genuine concrete support for the United Nations in the new international relations through the enhancement of its operational effectiveness and the development of its mechanisms as instruments for the maintenance of international peace and security, and for the implementation of its resolutions, which all represent international legitimacy.
Thirdly, Egypt reaffirms the close inter linkage and interdependence of regional and global security in all cases of stability or tension. Geography is no longer a principal factor of security. It no longer distances regions or ensures the inviolability of States. Sheer power in the hands of a few does not guarantee peace for all.
The new order dawning upon our modern era will not be one whose parts are estranged or alienated, but rather a world whose regions - be they large or small, developed or developing - will come closer together in a framework of deeper relations, integrated security systems, comprehensive peace, equal justice, balanced and sustained development. If our determination is strong and sincere, the new world order will mark the beginning of a new history for mankind. And a new beginning it must be.
